Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/528,156 filed on 05/04/2021.  Claim(s) 1-20 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 2011/0088052) in view of Brown (US 2017/0302997).
Consider claim 1, Ramaswamy teaches an apparatus for classifying all-other-tuning (AOT) (Fig.27, Paragraph 0121, 0141-0142), the apparatus comprising: 
a media interface to access first channel information corresponding to a first record at a first time; an operating state identifier to store the first channel information corresponding to the first record at the first time in a data store (Paragraph 0108 teaches home unit 124 may send stored viewing records to the central facility 328, for example, at periodic intervals, continuously, or at a-periodic intervals. Such viewing records may include metering information in addition to and/or different from the example of 2400-Fig.22. Paragraph 0110 teaches viewing record includes channel data information as well as VOD data 2416 {first channel information corresponding to a first record at a first time}, which includes an entry indicating any member of the superset of VOD channels selected and the timestamp at which the measurement was taken. Paragraph 0111 teaches central facility receiving and storing data. Paragraph 0148 teaches Central facility receives and stores data in available data store for later processing);
an AOT identifier to classify the first record as AOT data (Paragraph 0110 teaches viewing record includes channel data information 2412, 2414, 2416 corresponding to channels of STB selected by user/subscriber. As seen in Fig.22, we see that 2416 is listed as VOD, different from Channel Data listed in 2412 and 2414. Thus, first record(s) are classified different, interpreted as claimed AOT data. Paragraph 0113 teaches replacing of generic VOD data 2416 with specific VOD server metering data);
a comparator to compare the first channel information at the first time with second channel information at a second time, wherein the second channel information at the second time corresponds to a previously classified media record; and a record updater to, when the first channel information matches the second channel information, update the first record with the media identification from the previously classified media record and store the updated first record in the data store (Paragraph 0049 teaches central facility 211 compiles and processes data collected. Paragraph 0111 teaches central facility 328 receives and stores data from a database of metering data for all households {second channel information at a second time} that are served by a VOD server. Paragraph 0112 teaches metering server interface 324 may be configured to send this database at predetermined times, for example, at periodic, e.g. daily, intervals, or other time/predetermined intervals. Paragraph 0113 teaches central Entry or entries in VOD server metering database are previously classified as specific VOD data, having specific, non-generic VOD data/information. Paragraph 0114 teaches after last viewing record is processed, central facility generates ratings/metering reports for home sites that reported viewing records 2400 corresponding to the presentation of VOD programming content. Paragraph 0115 teaches processing may be iterated multiple times, for example, one iteration for each received viewing record, one iteration for each instance of reported VOD data in a received viewing record, etc. Paragraph 0148 teaches computer 2900 includes one or more mass storage devices 2928 for storing software and data. Thus, central facility is able to store and processed received data, where generated ratings/metering report containing updated viewing records, would be stored in available data store prior to further use and/or distribution).
Ramaswamy does not explicitly teach the first record including information indicative of an active device outputting low audio volume;
an AOT identifier to classify the first record as AOT data when a media identification is not identified in the first record due to the low audio volume.
The records stored may indicate muted content and/or low undetectable volume. Content that may not be easily identifiable due to muted or low audio volume would be classified as All Other Tuning data, since these records cannot be easily identified. Whereas the other records that can be identified, can be classified accordingly, based on the associated corresponding channel and/or content data that is identified).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Ramaswamy to include a first record including information indicative of an active device outputting low audio volume; an AOT identifier to classify the first record as AOT data when a media identification is not identified in the first record due to the low audio volume, as taught by Brown, for the advantage of allowing the system to continue to collect various monitoring data, even under non-ideal conditions, in order to provide a fuller picture of monitored content, allowing for a larger data set of monitoring data.

Consider claim(s) 7 and 14, Ramaswamy teaches a method for classifying AOT data, the method comprising and a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor (Fig.27, Paragraph 0121, 0141-0142) to at least: 
classifying, by executing an instruction with a processor (processor 2912-Fig.27; Paragraph 0121, 0142), a first record as all-other-tuning (AOT) data with a first time stamp (Paragraph 0108 teaches home unit 124 may send stored viewing records to the central facility 328, for example, at periodic intervals, continuously, or at a-periodic intervals. Such viewing records may include As seen in Fig.22, we see that 2416 is listed as VOD, different from Channel Data listed in 2412 and 2414. Thus, first record(s) are classified different, interpreted as claimed AOT data. Paragraph 0113 teaches replacing of generic VOD data 2416 with specific VOD server metering data);
accessing, by executing an instruction with the processor, channel information corresponding to the first record; comparing, by executing an instruction with the processor, the channel information corresponding to the first record with the channel information corresponding to a second record to determine if the channel information matches; in response to the channel information corresponding to the first record matching the channel information corresponding to the second record, querying, by executing an instruction with the processor, a data store for identified media data of the second record; and duplicating, by executing an instruction with the processor, the identified media data of the second record to replace the AOT data of the first record (processor 2912-Fig.27; Paragraph 0121, 0142; Paragraph 0049 teaches central facility 211 The specific VOD information queried may be from data already received and stored at central facility as taught in Paragraph 0111. Paragraph 0114 teaches after last viewing record is processed, central facility generates ratings/metering reports for home sites that reported viewing records 2400 corresponding to the presentation of VOD programming content. Paragraph 0115 teaches processing may be iterated multiple times, for example, one iteration for each received viewing record, one iteration for each instance of reported VOD data in a received viewing record, etc. Paragraph 0148 teaches computer 2900 includes one or more mass storage devices 2928 for storing software and data).

In an analogous art, Brown teaches classify a first record as all-other-tuning (AOT) data based on an indication that a media data is not identified due to a low audio volume output of an active device (Paragraph 0028 teaches media device 140 can represent any type of one or more devices that can present content. Content can be media content such as television or radio programming or the like. Content, including, but not limited to, songs, radio shows, television shows, movies, sporting events, audio commercial or advertisements,… cable content, pay-per-view, on-demand content, etc. Paragraph 0047 teaches monitoring data can include indications of user devices and/or indications of users associated with timestamps. Monitoring data can also include content information associated with timestamps. Paragraph 0057 teaches monitoring device can create or record data for each user device. Paragraph 0062 teaches detected content information can be an indication of a channel or station to which the media device is tuned and a timestamp. Paragraph 0065 teaches the monitoring device may detect that media device is off, is muted, and/or is presenting unrecognizable content and may still perform 300. Paragraph 0066 monitoring device can record or store information indicating that the audiovisual content is muted and/or has a very low or undetectable volume level or the like. Paragraph 0067 teaches monitoring device can store the content data, and each record or entry in the content data can correspond to a detected content item. The records stored may indicate muted content and/or low undetectable volume. Content that may not be easily identifiable due to muted or low audio volume would be classified as All Other Tuning data, since these records cannot be easily identified, and would not have a corresponding channel and/or content data associated with the record. Whereas the other records that can be identified, can be classified accordingly, based on the associated corresponding channel and/or content data that is identified).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Ramaswamy to include classify a first record as all-other-tuning (AOT) data based on an indication that a media data is not identified due to a low audio volume output of an active device, as taught by Brown, for the advantage of allowing the system to continue to collect various monitoring data, even under non-ideal conditions, in order to provide a fuller picture of monitored content, allowing for a larger data set of monitoring data.

Consider claim(s) 2, 12, and 19, Ramaswamy and Brown teach further including a media identifier to collect live media records from the active device (Ramaswamy - Paragraph 0110 teaches home unit 124 is configured to poll the STB 316 at periodic intervals, e.g., once every 2.7 sec, to determine channel number selected by STB. Fig.22 teaches the records along with timestamps of collected media viewing records. Paragraph 0108 teaches viewing records sent to central facility 328 at periodic intervals, continuously, or at a-periodic intervals).

Consider claim 3, Ramaswamy and Brown teach wherein the media identifier is to classify the media record corresponding to the second time as an identified broadcast network (Ramaswamy - Fig.22, Paragraph 0109-0110 teaches media records such as broadcast or VOD programming content. Broadcast channels may be used to carry VOD programming. Paragraph 0053 teaches reference site processor may determine original broadcast date/time stamps, decode reference ancillary code information, and/or generate reference signature information for a plurality of simultaneously broadcast audio/video content. The original broadcast time stamps and reference code and/or signature information is sent to central facility for storage in a database 226. Paragraph 0008 teaches ancillary codes often encode and embed identifying information, e.g. a broadcast/network channel number, program identification code, broadcast time stamp, source identifier, etc. Thus, with such specific information received and generated, each record(s) are classified with identifying broadcast network(s)).

Consider claim(s) 4, 13, and 20, Ramaswamy and Brown teach wherein the media identifier is to detect audio code data or compare signatures to classify media records as identified media or AOT data (Ramaswamy - Fig.22, Paragraph 0109-0110 teaches media records such as broadcast or VOD programming content. Broadcast channels may be used to carry VOD programming. Paragraph 0053 teaches reference site processor may determine original If match is found, the system is able to classify the media record(s) as identified media, with corresponding broadcast channel, etc.).
	

Consider claim 5, Ramaswamy and Brown teach further including a duplicator to copy the classified media record at the second time and provide the copy to the record updater (Ramaswamy - Paragraph 0113 teaches central facility 328 cross references the VOD server metering database received with the viewing record 2400 received to find a match. If a match is found, central facility selects corresponding entry or entries in the VOD server metering database {second channel information at a second time} and combines the selected VOD server metering data with the reported viewing record 2400 being processed, 

Consider claim 6, Ramaswamy and Brown teach wherein the AOT identifier is to notify the operating state identifier to query the media interface for first channel information before the operating state identifier stores the first channel information in the data store (Ramaswamy - Paragraph 0108 teaches home unit 124 may send stored viewing records to the central facility 328, for example, at periodic intervals, continuously, or at a-periodic intervals. Such viewing records may include metering information in addition to and/or different from the example of 2400-Fig.22. Paragraph 0110 teaches viewing record includes channel data information as well as VOD data 2416 {first channel information corresponding to a first record at a first time}, which includes an entry indicating any member of the superset of VOD channels selected and the timestamp at which the measurement was taken. Paragraph 0111 teaches central facility receiving and storing data. Paragraph 0148 teaches mass storage device 2928 and/or volatile memory 2914 used to store viewing records. System components would work together in unison to identify the content viewed, so the channel information is retrieved, prior to storage).

Consider claim(s) 8 and 15, Ramaswamy and Brown teach further including storing the first record in the data store when the AOT data has been replaced by the identified media data (Ramaswamy - Paragraph 0113 teaches Entry or entries in VOD server metering database are previously classified as specific VOD data, having specific, non-generic VOD data/information. Paragraph 0114 teaches after last viewing record is processed, central facility generates ratings/metering reports for home sites that reported viewing records 2400 corresponding to the presentation of VOD programming content. Paragraph 0115 teaches processing may be iterated multiple times, for example, one iteration for each received viewing record, one iteration for each instance of reported VOD data in a received viewing record, etc. Paragraph 0148 teaches computer 2900 includes one or more mass storage devices 2928 for storing software and data. Thus, central facility is able to store and processed received data, where generated ratings/metering report containing updated viewing records, would be stored in available data store prior to further use and/or distribution).

Consider claim(s) 9 and 16, Ramaswamy and Brown teach further including classifying the first record as AOT data if the channel information corresponding to the first record does not match the channel information Replacement of generic VOD in viewing record with specific VOD server metering data, occurs only when there is a match. In absence of a match, the generic VOD data would stay the same. Thus, record would be classified with generic VOD data {AOT data}).

Consider claim(s) 10 and 17, Ramaswamy and Brown teach further including identifying the second record at a time before the first record (Ramaswamy - Paragraph 0049 teaches central facility 211 compiles and processes data collected. Paragraph 0111 teaches central facility 328 receives and stores data from a database of metering data for all households {second record} that are served by a VOD server. Paragraph 0112 teaches metering server interface 324 may be configured to send this database at predetermined times, for example, at periodic, e.g. daily, intervals, or other time/predetermined intervals. Paragraph 0108 teaches home unit 124 may send stored viewing records to the central facility 328, for example, at periodic intervals, continuously, or at a-periodic intervals. VOD metering data may be received and identified prior to reception of viewing records. Alternatively and/or additionally, VOD metering data would be created prior when serving a customer/client at the server end, since content is provided by server end, and based on propagation delay and processing delay, that exists in distribution and presentation of content, by the time client devices receives the content and displays it, the viewing record of the content would after the record of record at the VOD server end).

Consider claim(s) 11 and 18, Ramaswamy and Brown teach further including determining a state of the active device, wherein the active device is presenting unidentifiable media at the first time stamp (Ramaswamy - Paragraph 0065 teaches determining the operating state of the STB based on transactions monitored on the communications buses/interfaces. Paragraph 0067 teaches capturing other viewing related information, such as entering audio mute state, etc. Paragraph 0110 teaches viewing record includes channel data information as well as VOD data 2416 {first channel information corresponding to a first record at a first time}, which includes an entry indicating any member of the superset of VOD channels selected and the timestamp at which the measurement was taken. Paragraph 0110 teaches home unit 124 is configured to poll the STB 316 at periodic intervals, e.g., once every 2.7 sec, to determine channel number selected by STB).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JASON K LIN/Primary Examiner, Art Unit 2425